Exhibit 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL HIGHLIGHTS 8 -i- THIS PAGE INTENTIONALLY LEFT BLANK CORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California 94304 USA Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Dinghuan Shi Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York 10286 USA Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman, Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA 95054 USA Phone: (408) 987-5920 Fax: (408) 987-5929 11th Floor, 54, Sec 4, Minsheng East. Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands -1- CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS Last year began on a strong note with hopes for a strong recovery in various electronics sectors, especially in consumer electronics. However, the global demand in these sectors softened as the year progressed and our core customers commenced inventory correction measures beginning in the summer of 2011. This inventory correction was on the heels of the earthquake and tsunami in Japan in March 2011, and further exacerbated by the severe flooding in Thailand during the summer of 2011, both of which disrupted the global supply chain for some consumer electronic products. As a result, the manufacturing environment was challenging in 2011, though we were pleased with the resilience in our business across each of our core end-markets as the year progressed. In the computer segment, we gained significant market share with our power ICs in notebooks. Our family of products supporting these products more than doubled in 2011, which is significant when one considers market-wide growth of said products grew by only 5-10%.This performance exceeded our expectations, as we were able to significantly increase the penetration of our CPU, GPU, system, and DRAM offerings for notebooks.We now have full lines of DC-DC chips for both of the Intel and AMD CPU platforms, as well as broad support for the major graphics processors. In addition, our backlighting and connectivity products also maintained a leadership position in the notebook market. In the consumer electronics segment, we continued to maintain our position as an industry leader in backlighting controllers for the LCD TV and LCD monitor areas.This segment was affected the most by the inventory correction above.Nonetheless, we were able to preserve strong pricing for our core backlighting products. Therefore, when demand recovers and/or inventory rises back to prior levels, the relatively benign pricing environment should support a strong rebound and future demand for our supporting products. Additionally, if macro-consumer spending trends improve, we should also benefit from higher sales volume. In the industrial segment, we continue to develop our business opportunities around battery products for power tools and other cordless home appliances.In particular, our battery management products are targeting first generation devices with motors. This strategy has enabled us to continue to improve our technology in order to address larger industrial markets in the future, including electric vehicles, in which we have made several inroads with several automotive manufactures around the globe. In retrospect, 2011 was an important year for O2 Micro as we extended the breadth of our product offerings into new markets. We successfully brought our DC-DC and charger products to the camcorder and digital still camera markets. Our “systems” view designs are becoming more ubiquitous in the marketplace and the applications for our products are widening.Specifically, as more devices make use of traditional computing architectures, we continue to develop new applications and designs to enable us to grow beyond our initial entry into the camcorder and camera markets. To that end, we have positioned our company to address emerging technology needs for a wider variety of devices than in years past. In addition to developing new markets in traditional segments, we are also building an exciting new business to provide LED drivers to the general lighting market.This market is quickly growing and has become one of the major focus areas of our company.During 2011, we were granted many significant lighting patents and we have built extensive domain expertise in general lighting.This helps maintain our credibility with the major OEM and ODM participants in the industry and we are increasingly being recognized as one of the thought leaders in this young market.We have patented dimming controls for both standard and triac switches that provide our customers with important functionality and differentiation.We also have extensive intellectual property that covers our overall methodology in support of different international standards for both isolated and non-isolated grounds, and other important features and functions within the industry. We have also witness significant growth in the general lighting market.We have been primarily targeting the replacement opportunity for a variety of light bulbs as the world shifts from inefficient incandescent bulbs or environmentally dangerous compact fluorescent bulbs to safe and efficient LED bulbs.We have introduced products aimed at not only just LED light bulbs, but creating such products that are superior to what has traditionally been in the marketplace. In doing this, we are developing products that can not only reduce the impact of the global energy crisis, but do so in an environmentally friendly way.This is a growth opportunity that will not only benefit our company and shareholders, but the world at large. -2- In summary, despite the global market and supply shocks, we view 2011 was a successful year. We made great progress in areas that are critical to the future growth and stability of the company.We expanded our business scope by reaching further into new markets and deeper into existing ones. We invested over 50% of our R&D spending into a variety of new products for next-generation energy efficiency and general lighting applications.In 2011, we made a big investment in the future and we established a good foundation upon which to build.For all these reasons, we are looking forward to a successful 2012 and continued progress in key areas. Sterling Du Chairman of the Board and Chief Executive Office -3- O2Micro International Limited and Subsidiaries Consolidated Financial Statements as of December 31, 2011 and 2010 and for the Three Years Ended December 31, 2011, 2010 and 2009, and Report of Independent Registered Public Accounting Firm -4- -5- -6- -7- FINANCIAL HIGHLIGHTS O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousand US Dollars, Except Per Share Amounts and Share Data) December 31 ASSETS CURRENT ASSETS Cash and cash equivalents (notes 4 and 5) $ $ Restricted cash Short-term investments (notes 4 and 6) Accounts receivable, net Inventories (note 7) Prepaid expenses and other current assets (note 8) Total current assets LONG-TERM INVESTMENTS (notes 4 and 9) PROPERTY AND EQUIPMENT, NET (note 10) OTHER ASSETS Intangible assets, net (note 11) Other assets (note 12) Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Notes and accounts payable $ $ Income tax payable Accrued expenses and other current liabilities (note 13) Total current liabilities OTHER LONG-TERM LIABILITIES Accrued pension liabilities (note 15) Long-term income tax payable (note 14) 66 Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (notes 18 and 19) SHAREHOLDERS’ EQUITY Preference shares at $0.00002 par value per share; Authorized – 250,000,000 shares; - - Ordinary shares at $0.00002 par value per share; Authorized – 4,750,000,000 shares; Issued – 1,653,265,600and 1,675,021,100 shares as of December 31, 2011 and 2010, respectively Outstanding – 1,605,275,500and 1,670,021,100 shares as of December 31, 2011 and 2010, respectively 33 34 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock – 47,990,100 and 5,000,000 shares as of December 31, 2011 and 2010, respectively ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. -8- O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES (INCOME) Research and development (a) Selling, general and administrative (a) Litigation income ) - - Total operating expenses INCOME FROM OPERATIONS NON-OPERATING INCOME (EXPENSES) Interest income Gain on sale of long-term investments (note 9) - - Impairment loss on long-term investments (note 9) ) - - Foreign exchange gain (loss), net 46 ) 31 Other, net 30 Total non-operating income INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX INCOME TAX EXPENSE (note 14) NET INCOME FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX (a) 9 ) ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized gain (loss) on available-for-sale securities ) Foreign currency translation adjustments Unrealized pension gain (loss) ) ) 9 Total other comprehensive income (loss) ) COMPREHENSIVE INCOME (LOSS) $ $ $ ) (Continued) -9- O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 BASIC EARNINGS (LOSS) PER SHARE (note 17) Continuing operations $ $ $
